DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,10-14,16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the claims recite ceramic particles and absorber particles, however, the type of particles recited are the same which makes the claims confusing as to which materials are the ceramic particles and which are the absorber particles?  Both include LSM, YSZ, doped YSZ, lanthanum chromite, etc.  Clarification is requested.  

Regarding claims 10 and 11, the term “the thickness” lacks antecedent basis as claim one fails to recite a “thickness”.  Either reciting a thickness in claim 1 or changing the term “the” to “a” would overcome the rejection.
Regarding claim 13, the claims in a Markush claim are required to be mutually exclusive of one another.  In addition, the Examiner question what is “material” jetting as anything jetted would be “material”?  Binder jetting is confusing as there is no binder recited?  In jet printing would be inclusive or aerosol jet printing and ultrasonic jet printing and are not mutual exclusive.  
Regarding claims 12,14,16 and 18-20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4,6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468).
Doye et al. (9,200,370) teaches a method of fabricating a layer with absorbing particles by energy radiation.  A ceramic layer including absorbing particles is applied to a substrate, heated by radiation (EMR) to form the ceramic coating (abstract).  The coating can be a single layer or multiple layers with differing amounts of absorber particles therein including none (claimed (ii)).  The ceramic layer is impermeable and the absorbing particles is greater than the absorption of the ceramic material.
Doye et al. (9,200,370) fails to teach the ceramic material to be in particle form and not precursor material form.
Czubarow et al. (5,863,468) teaches a similar process whereby ceramic particles are mixed with carbon particles which absorb the radiation for sintering to form the ceramic block (abstract).

Regarding claim 1, Doye et al. (9,200,370) teaches a single layer including absorbing particles as well as multilayer structures with one layer not having absorbing particles (col. 2, lines 1-15).
Regarding claim 3, Doye et al. (9,200,370) teaches copper oxide while Czubarow et al. (5,863,468) teaches carbon particles.
Regarding claims 4 and 5, Doye et al. (9,200,370) teaches coating a substrate (11) which would meet the claimed insulator that supports the ceramic layer and known substrates are wood, ceramic, etc.
Regarding claim 6, Doye et al. (9,200,370) teaches different radiation dosages and exposure to form the layer (col. 3, lines 1-35).
Regarding claim 7, Doye et al. (9,200,370) teaches EMR to be infrared light, UV light or microwave (abstract).  
Regarding claim 8, Doye et al. (9,200,370) teaches absorbing particles absorb heating and in turn heat the ceramic material (col. 2, lines 20-30).
Regarding claims 10 and 11, Doye et al. (9,200,370) teaches thickness up to a centimeter range which would be inclusive of the claimed 10-500 microns (0.001 to 0.05 cm) (example 1).

Regarding claim 13, Doye et al. (9,200,370) teaches coating by spraying (col. 3, lines 60-65).
Regarding claim 14, Doye et al. (9,200,370) teaches the absorbing material heats the ceramic material and therefore would not exceed their melting temperature for greater than the times claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Tucker et al. (2011/0053041).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.
Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) fails to teach the specific claimed ceramic material of mixed oxides detailed by Doye et al. (9,200,370).
Tucker et al. (2011/0053041) teaches a Cu-based cermet which includes ceramic and metal particles and sintering the mixture to form the cermet.  The ceramic particles include yttria stabilized zirconia and the metal particles are copper alloy (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doye et al. (9,200,370) in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Kawato et al. (2016/0007455).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.
Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) fails to teach the EMR to be xenon lamp.
Kawato et al. (2016/0007455) teaches a similar process whereby copper particulate dispersions are formed, applied to a substrate and sintered by using a light
source including a xenon lamp (abstract, [0032] and [0035]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) to sinter using xenon light source as evidenced by Kawato et al. (2016/0007455) with the expectation of achieving similar success, i.e. a ceramic based coating.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) further in combination with Rhee et al. (2019/0051906).
Features detailed above concerning Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) are incorporated here.
Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) fails to teach the claimed particle diameters and sizes and ratios.
Rhee et al. (2019/0051906) teaches a similar dispersion coating to form a layer
whereby the particle size distribution is measured by laser diffraction [0055], particles
ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Doye et al. (9,200,370) in combination with Czubarow et al. (5,863,468) to control the ceramic particle distribution/size/ratio as evidenced by Rhee et al. (2019/0051906) with the expectation of obtaining and controlling the thickness and density of the ceramic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715